ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                   )
                                              )
Rock Industries, Inc.                         )    ASBCA No. 62436
                                              )
Under Contract No.      W56HZV-13-C-L502      )

APPEARANCE FOR THE APPELLANT:                      Robert G. Ruggieri, Esq.
                                                    Cohen Seglias Pallas Greenhall & Furman PC
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Philip L. Aubart, JA
                                                   Harry M. Parent III, Esq.
                                                    Trial Attorneys

                               ORDER OF DISMISSAL

       The Board docketed this appeal on March 12, 2020. By motion dated August 4,
2020, the government moved to dismiss the appeal for lack of jurisdiction. On
September 3, 2020, appellant moved for voluntary dismissal of the appeal without
prejudice. The government consents to appellant’s request. Accordingly, the appeal is
dismissed from the Board’s docket without prejudice.

      Dated: September 9, 2020



                                              JOHN J. THRASHER
                                              Administrative Judge
                                              Chairman
                                              Armed Services Board
                                              of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62436, Appeal of Rock Industries,
Inc., rendered in conformance with the Board’s Charter.

       Dated: September 9, 2020



                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2